In an action for a divorce and ancillary relief, the defendant former wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Lebowitz, J.), dated January 2, 2008, as denied her motion, in effect, to vacate an unsigned transcript of an oral decision of a judicial hearing officer dated March 8, 2007.
Ordered that the appeal is dismissed, with costs.
No appeal lies from an order denying a motion to vacate an unsigned transcript of an oral decision (see Guella v Hempstead Gardens, 4 AD3d 450, 451 [2004]; Hincapies v New York City Tr. Auth., 1 AD3d 561 [2003]). Spolzino, J.E, Santucci, Miller, Dickerson and Eng, JJ., concur.